 
 
I 
111th CONGRESS
1st Session
H. R. 1453 
IN THE HOUSE OF REPRESENTATIVES 
 
March 11, 2009 
Mr. Terry introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to extend and expand the homebuyer tax credit. 
 
 
1.Extension and expansion of the homebuyer tax credit 
(a)Extension of creditSubsection (h) of section 36 of the Internal Revenue Code of 1986 is amended by striking December 1, 2009 and inserting January 1, 2010. 
(b)Increase in dollar limitation 
(1)In generalSection 36(b) of such Code is amended by striking $8,000 each place it appears and inserting $15,000. 
(2)Conforming amendmentSection 36(b)(1)(B) of such Code is amended by striking $4,000 and inserting $7,500.  
(c)Repeal of first-time homebuyer requirement 
(1)In generalSubsection (a) of section 36 of such Code is amended by striking an individual who is a first-time homebuyer of a principal residence and inserting an individual who purchases a principal residence. 
(2)Conforming amendments 
(A)Section 36(b)(1)(A) of such Code is amended by inserting with respect to any taxpayer for any taxable year after subsection (a). 
(B)Section 36(c) of such Code is amended by striking paragraph (1) and by redesignating paragraphs (2) through (5) as paragraphs (1) through (4), respectively. 
(C)The heading of section 36 of such Code (and the item relating to such section in the table of sections for subpart C of part IV of subchapter A of chapter 1) are amended by striking First-time homebuyer and inserting Homebuyer. 
(d)Effective dateThe amendments made by this section shall apply to residences purchased after December 31, 2008. 
 
